Citation Nr: 1704251	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left upper extremity disorder to include ulnar nerve entrapment and left arm pain and numbness.  

2.  Entitlement to an effective date prior to February 29, 2012, for the award of service connection for right lower extremity sciatica.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2003 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

In July 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing was limited to the issue of an earlier effective date for the award of service connection for sciatica of the Veteran's right lower extremity.  A hearing transcript was prepared and incorporated into the record.  

A review of the record reflects that, in an April 2014 informal claim and during the July 2015 Board hearing, the Veteran raised a claim of clear and unmistakable error (CUE) in the June 2009 rating decision that denied service connection for lower right leg complaints of pain and tingling.  The issue of CUE has been raised by the record, and in its prior September 2015 remand order, the Board requested this issue be adjudicated by the agency of original jurisdiction, as it was inextricably intertwined with an issue on appeal.  Although the RO addressed the claim for CUE in a June 2014 Supplemental Statement of the Case (SSOC), a SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  38 C.F.R. § 19.31; Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).  As there was no initial adjudication of the CUE claim, the Veteran is unable to file a Notice of Disagreement to the RO's decision of the CUE claim at the present time.  See 38 U.S.C.A. § 7105(a).  Therefore, the RO must issue a rating decision on the CUE claim and advise the veteran of his appellant rights.  The Board does not have jurisdiction over this matter and refers it to the AOJ for appropriate action.  

These issues were previously remanded by the Board for additional development in September 2015.  Because the additional development was not properly completed, another remand is required.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Earlier Effective Date for Service Connection 
for Right Lower Extremity Sciatica

The Veteran asserts that the award of service connection for right lower extremity sciatica should be effective from April 16, 2009, the day following service separation.  

As noted in the Introduction, in an April 2014 informal claim and at the July 2015 Board hearing, the Veteran asserted the claim that the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous.  See 38 C.F.R. § 3.105(a).  The issue of whether the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous has not been adjudicated by the AOJ.  That issue is inextricably intertwined with the certified issue of an earlier effective date for the award of service connection for right lower extremity sciatica given that the latter claim is postulated upon the finality of the prior rating decision.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  

As the Veteran's pending claim of clear and unmistakable error in a prior rating decision remains unadjudicated, REMAND is required in order for the AOJ to address this issue.  

Service Connection for a Left Upper Extremity Disorder

In his June 2015 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Although the Veteran was afforded a hearing in July 2015, the Veteran and his representative specifically limited the hearing to the effective date issues then on appeal.  In the Board's prior September 2015 remand, it requested the Veteran be afforded a videoconference hearing before a Veterans Law Judge which encompassed the issue of service connection for a left upper extremity disorder.  To date, no such action has taken place.  As this hearing has yet to be afforded the Veteran, remand is again required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the June 2009 rating decision denying service connection for "lower right leg complaints of pain and tingling" was clearly and unmistakably erroneous.  The Veteran and his representative should be informed in writing of the resulting decision and his associated appellate rights.  The issue is not to be considered to be on appeal unless a timely notice of disagreement as to this determination is received.  

2.  Readjudicate the issue of an effective date prior to February 29, 2012, for the award of service connection for right lower extremity sciatica.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge addressing the issue of service connection for a left upper extremity disorder.  Appropriate action should be taken to inform the Veteran and his representative of the date, time, and location of the scheduled hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

